Exhibit 10.25

AMENDMENT NO. 2 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amendment No. 2 (the “Amendment”), dated April 13, 2006, to the Amended and
Restated Employment Agreement, dated as of the 21st day of July, 2004 (the
“Employment Agreement”), between Robert P. Belcher (the “Executive”) and Memry
Corporation, a Delaware corporation (the “Company”).

WHEREAS, the Company and the Executive have agreed that the Executive will act
as Chief Executive Officer for so long as requested by the Company;

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to reflect Executive’s increased responsibilities as the Company’s Chief
Executive Officer.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1. Section 3(b) of the Employment Agreement is hereby amended in its entirety to
read as follows:

“The Executive shall also be entitled to receive additional compensation in the
form of an annual target bonus in an amount equal to 60% of the Executive’s base
annual salary, determined by and in the sole discretion of the Board of
Directors of the Company. Such amount is based upon the Company meeting Company
performance goals and objectives. The Executive shall also be eligible to
receive, on an annual basis, 175,000 performance based stock option grants
pursuant to any bonus and/or incentive compensation programs that may be
established by the Company, including without limitation the Company’s current
incentive plans; provided, however, that nothing set forth in this sentence will
in any way limit the Board of Directors discretion to approve or reject any
bonus that the Executive would otherwise be due under any such plans.”

2. Except as amended hereby, the Employment Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

MEMRY CORPORATION By:  

/s/ Marcy Macdonald

Its:  

/s/ Robert P. Belcher

Robert P. Belcher